                                    Case 3:18-bk-30475        Doc 15     Filed 01/21/19 Entered 01/21/19 15:40:21                     Desc
                                                                             Page 1 of 2
                                                                                 Form 1                                                                                Page: 1

                                                         Individual Estate Property Record and Report
                                                                          Asset Cases
Case Number:         18-30475 GH                                                            Trustee: (550300)           DENNIS E. STEGNER
Case Name:           BLAINE BUILDERS, LLC                                                   Filed (f) or Converted (c): 02/21/18 (f)
                                                                                            §341(a) Meeting Date:       04/20/18
Period Ending:       12/31/18                                                               Claims Bar Date:            07/23/18

                                1                                        2                         3                          4                   5                    6

                       Asset Description                             Petition/             Estimated Net Value             Property          Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)               Unscheduled        (Value Determined By Trustee,       Abandoned          Received by      Administered (FA)/
                                                                      Values             Less Liens, Exemptions,      OA=§554(a) abandon.     the Estate       Gross Value of
Ref. #                                                                                       and Other Costs)                                                 Remaining Assets

 1       Checking Account at Wright Patt Credit Union, xx               20,754.00                      20,754.00                                 20,646.90                    FA

 2       HP Laptop. Valuation Method: Recent cost                            150.00                      150.00                                       0.00                    FA

 3       Dewalt transit. Valuation Method: Recent cost                       200.00                      200.00                                       0.00                    FA

 4       deposit from Fanslow contract (u)                               7,667.08                       7,667.08                                      0.00              7,667.08

 5       deposit from Bible Babtist contract (u)                         2,000.00                       2,000.00                                      0.00              2,000.00

 6       deposit from Plain City Contract (u)                            1,938.00                       1,938.00                                      0.00              1,938.00

 6       Assets           Totals (Excluding unknown values)            $32,709.08                   $32,709.08                                  $20,646.90           $11,605.08


     Major Activities Affecting Case Closing:
              collecting deposits belonging to debtor

     Initial Projected Date Of Final Report (TFR): December 15, 2019                    Current Projected Date Of Final Report (TFR): December 15, 2019




                 January 21, 2019                                                       /s/ DENNIS E. STEGNER
          __________________________                                                    _________________________________________________________________
                        Date                                                            DENNIS E. STEGNER




                                                                                                                                             Printed: 01/21/2019 03:37 PM   V.14.14
                                    Case 3:18-bk-30475       Doc 15      Filed 01/21/19 Entered 01/21/19 15:40:21                 Desc
                                                                             Page 2 of 2
                                                                              Form 2                                                                                    Page: 1
                                                         Cash Receipts And Disbursements Record
Case Number:         18-30475 GH                                                                   Trustee:         DENNIS E. STEGNER (550300)
Case Name:           BLAINE BUILDERS, LLC                                                          Bank Name:       Rabobank, N.A.
                                                                                                   Account:         ******9166 - Checking Account
Taxpayer ID #:       **-***4280                                                                    Blanket Bond:    $2,000,000.00 (per case limit)
Period Ending:       12/31/18                                                                      Separate Bond:   N/A

   1           2                           3                                    4                                         5                   6                     7
 Trans.     {Ref #} /                                                                                                  Receipts       Disbursements            Checking
  Date      Check #            Paid To / Received From             Description of Transaction            T-Code           $                 $               Account Balance
05/29/18       {1}        Wright Pat credit Union          balance in checking account                  1129-000          20,646.90                                 20,646.90
05/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                    10.00           20,636.90
06/29/18                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                    28.69           20,608.21
07/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                    31.61           20,576.60
08/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                    30.58           20,546.02
09/28/18                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                    15.76           20,530.26
10/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                    18.55           20,511.71
                                                                           ACCOUNT TOTALS                                 20,646.90                135.19          $20,511.71
                                                                               Less: Bank Transfers                            0.00                  0.00
                                                                           Subtotal                                       20,646.90                135.19
                                                                               Less: Payments to Debtors                                             0.00
                                                                           NET Receipts / Disbursements                  $20,646.90               $135.19



                                                                                                                           Net             Net                    Account
                                                                           TOTAL - ALL ACCOUNTS                          Receipts     Disbursements               Balances
                                                                           Checking # ******9166                          20,646.90                135.19           20,511.71

                                                                                                                         $20,646.90               $135.19          $20,511.71




                    January 21, 2019                                                     /s/ DENNIS E. STEGNER
             __________________________                                                  _________________________________________________________________
                             Date                                                        DENNIS E. STEGNER




  {} Asset reference(s)                                                                                                                  Printed: 01/21/2019 03:37 PM    V.14.14
